               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 CHRISTOPHER LEFEVER, et al.,
      Plaintiffs,                          NO. 3:17-CV-1499

             v.                            (JUDGE CAPUTO)
 UNITED STATES OF AMERICA,
      Defendant.
                                 ORDER
     NOW, this 18th day of October, 2018, IT IS HEREBY ORDERED that
Plaintiffs’ Motions to Appoint Counsel (Doc. 9; Doc. 27) are DENIED without
prejudice.


                                          /s/ A. Richard Caputo
                                          A. Richard Caputo
                                          United States District Judge
